PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KEVIN DEAN YOUNG,
Petitioner-Appellant,

v.

WILLIAM D. CATOE, Director, South
                                                               No. 99-6
Carolina Department of Corrections;
CHARLES M. CONDON, Attorney
General, State of South Carolina,
Respondents-Appellees.

KEVIN DEAN YOUNG,
Petitioner-Appellee,

v.

WILLIAM D. CATOE, Director, South
                                                               No. 99-8
Carolina Department of Corrections;
CHARLES M. CONDON, Attorney
General, State of South Carolina,
Respondents-Appellants.

Appeals from the United States District Court
for the District of South Carolina, at Charleston.
Matthew J. Perry Jr., Senior District Judge.
(CA-98-1742-2-10)

Argued: December 1, 1999

Decided: February 29, 2000

Before WILLIAMS, MICHAEL, and KING, Circuit Judges.

_________________________________________________________________
Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Williams and Judge Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: Daniel J. Westbrook, NELSON, MULLINS, RILEY &
SCARBOROUGH, Columbia, South Carolina, for Appellant. William
Edgar Salter, III, Senior Assistant Attorney General, Columbia, South
Carolina, for Appellees. ON BRIEF: John D. Delgado, Columbia,
South Carolina, for Appellant. Charles M. Condon, Attorney General,
John W. McIntosh, Chief Deputy Attorney General, Donald J.
Zelenka, Assistant Deputy Attorney General, Columbia, South Caro-
lina, for Appellees.

_________________________________________________________________

OPINION

KING, Circuit Judge:

Kevin Dean Young, imprisoned in South Carolina under a sentence
of death, appeals the district court's denial of his application for a writ
of habeas corpus. The lower court rejected Young's claims that (1) his
lawyer rendered ineffective assistance during the guilt phase of
Young's murder trial; and (2) his death sentence was arbitrarily and
capriciously imposed because the sentencing court declined to instruct
the jury that the alternative of life imprisonment would ensure that
Young served a minimum of thirty years. We agree with the district
court that Young is not in custody in violation of the Constitution or
laws of the United States, and we therefore affirm the judgment
below.

I.

A.

Not long after nightfall on August 31, 1988, Young and two
cohorts -- William Bell and John Glenn -- accosted Dennis Hepler
on the grounds of the West Franklin Street Elementary School in

                     2
Anderson, South Carolina. Hepler, the school's principal, was work-
ing late that evening. During this encounter, Hepler was fatally shot
in the back with a .25 caliber pistol. Young and the others fled the
scene with Hepler's wallet, which contained less than seventy dollars.

Young was soon apprehended and charged with murder, of which
he was convicted by a jury on May 18, 1989. That same jury subse-
quently found Young to have murdered Hepler in the commission of
an armed robbery, and it recommended that Young be sentenced to
death. See S.C. Code Ann. § 16-3-20(C)(a)(1)(d) (formerly (1)(e))
(West Supp. 1999) (specifying "robbery while armed with a deadly
weapon" as a statutory aggravating circumstance justifying imposition
of the death penalty upon conviction of murder). The trial court sen-
tenced Young in accordance with the jury's recommendation, but that
sentence was vacated on appeal because of numerous evidentiary
errors infecting the sentencing phase. See State v. Young, 409 S.E.2d
352 (S.C. 1991) (affirming murder conviction but remanding for
resentencing).

In June 1993, the question of Young's sentence was presented to
a second jury. At the conclusion of those proceedings, Young was
again sentenced to death based on the jury's finding that Young had
murdered Hepler in the course of an armed robbery. The Supreme
Court of South Carolina affirmed Young's sentence, State v. Young,
459 S.E.2d 84 (S.C. 1995) ("Young II"), and the Supreme Court of the
United States denied review, Young v. South Carolina, 516 U.S. 1051
(1996).

B.

On May 22, 1996, Young filed an Application for Post-Conviction
Relief in the Court of Common Pleas of Anderson County, South Car-
olina (the "PCR Court"). Young later amended the Application, with
regard to which the PCR Court conducted an evidentiary hearing on
January 16 and April 9, 1997. On July 31, 1997, the PCR Court
entered a lengthy "Order of Dismissal" denying the Application with
prejudice. Young petitioned for review of the PCR Court's order, but
the Supreme Court of South Carolina denied certiorari on May 15,
1998.

                    3
With the possibility of state relief thus foreclosed, Young filed this
application for a federal writ of habeas corpus in the district court on
July 29, 1998. See 28 U.S.C. § 2254(a) (conferring jurisdiction on the
federal courts to consider the claims of those in state custody that
their confinement is "in violation of the Constitution or laws or trea-
ties of the United States"). In reply, the Director of the South Carolina
Department of Corrections1 and the state's Attorney General ("the
respondents") moved for summary judgment, submitting a number of
exhibits in support thereof.

The respondents' motion was referred to a magistrate judge for ini-
tial consideration, pursuant to 28 U.S.C. § 636(b)(1)(B). In his Report
and Recommendation filed October 28, 1998, the magistrate judge
concluded that Young's application should be denied. Young timely
filed written objections to the Report and Recommendation, requiring
that the district court review de novo the disputed findings and con-
clusions. See 28 U.S.C. § 636(b)(1).

By order dated March 2, 1999, and judgment entered thereon, the
district court denied Young's application for habeas relief. The court
issued an expanded order ten days later, more fully explaining the rea-
sons for its decision. On April 30, 1999, in response to Young's
motions for reconsideration and to alter or amend the judgment, the
district court amended its earlier explanatory order to correct certain
misstatements of fact contained within. The court's judgment in favor
of the respondents, however, remained unchanged. From the adverse
judgment of the district court and its final amended order of April 30,
1999, Young appeals.

II.

During the multitude of state and federal judicial proceedings that
have culminated in our review, Young's claims of constitutional error
have been whittled to two: (1) his lawyer's trial performance in sev-
eral particulars fell short of the competence demanded by the Sixth
Amendment; and (2) the court's refusal at resentencing to instruct the
_________________________________________________________________
1 On November 3, 1999, William D. Catoe, the current Director of the
South Carolina Department of Corrections, was substituted for the for-
mer Director as a party to this appeal.

                     4
jury so as to correct its misapprehension of the term "life imprison-
ment" violated Young's Fourteenth Amendment right to due process,
with the result that the jury's decision to recommend a death sentence
was not sufficiently reliable to assure his Eighth Amendment protec-
tion against cruel and unusual punishment. Both claims were consid-
ered and rejected at the state level, the first by the PCR Court and the
second by the Supreme Court of South Carolina.

Regarding the ineffective assistance claim, the PCR Court con-
cluded that Young's lawyer had competently pursued a trial strategy
designed to maximize the possibility that his client would eventually
escape a death sentence. The court opined that, even had counsel's
performance been deficient, Young had suffered no attendant preju-
dice because his own trial testimony virtually assured that the jury
would convict him.

With respect to the refused-instruction claim, the Supreme Court of
South Carolina declared that Young's eligibility for parole in the
event of a life sentence was irrelevant to the sentencing determina-
tion. See Young II, 459 S.E.2d at 87 (citing, inter alia, State v. Davis,
411 S.E.2d 220 (1991), for the proposition that"parole ineligibility is
not relevant to a jury's sentencing considerations," absent the defen-
dant's future dangerousness being placed at issue). To the extent that
Young's parole status might have been relevant under the circum-
stances, the court characterized as "untenable" Young's contention
that the jury's knowledge thereof may have resulted in a more lenient
sentence. Young II, 459 S.E.2d at 87.

In the wake of the amendments to federal habeas law occasioned
by the Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), our review of South Carolina's disposition of Young's
constitutional claims is considerably limited:

          An application for a writ of habeas corpus on behalf of a
          person in custody pursuant to the judgment of a State court
          shall not be granted with respect to any claim that was adju-
          dicated on the merits in State court proceedings unless the
          adjudication of the claim--

           (1) resulted in a decision that was contrary to, or
          involved an unreasonable application of, clearly established

                     5
          Federal law, as determined by the Supreme Court of the
          United States; or

           (2) resulted in a decision that was based on an unreason-
          able determination of the facts in light of the evidence pres-
          ented in the State court proceeding.

28 U.S.C. § 2254(d).2

If, as is generally true, no Supreme Court case is controlling as to
law and fact, habeas relief is warranted "only if the state court's reso-
lution of a question of pure law rests upon an objectively unreason-
_________________________________________________________________
2 Young maintains that the standard of review mandated by the
AEDPA amendments should not govern his ineffective assistance claim,
inasmuch as the PCR Court's Order of Dismissal adopted almost verba-
tim the state's legal memorandum in opposition to his Application for
Post-Conviction Relief. According to Young, the PCR Court's adoption
in toto of the state's position evidences the lack of a considered "deci-
sion" within the meaning of Paragraphs (1) and (2) of § 2254(d), the
existence of such decision being a prerequisite to the operation of the
statute. See Black's Law Dictionary 407 (6th ed. 1990) ("decision"
defined as "[a] determination arrived at after consideration of facts, and,
in legal context, law").

It is true that, with regard to opinions and orders rendered by the dis-
trict courts within this circuit, "[t]he adoption of one party's proposed
findings and conclusions is a practice with which we have expressed dis-
approval on a number of occasions." Shaw v. Martin, 733 F.2d 304, 309
n.7 (4th Cir. 1984) (citing examples). Nonetheless, the disposition of a
petitioner's constitutional claims in such a manner is unquestionably an
"adjudication" by the state court. If that court addresses the merits of the
petitioner's claim, then § 2254(d) must be applied. Thomas v. Davis, 192
F.3d 445, 455 (4th Cir. 1999) (standard of review set forth in § 2254(d)
applies to all claims "adjudicated on the merits," i.e., "those claims sub-
stantively reviewed and finally determined as evidenced by the state
court's issuance of a formal judgment or decree") (citing Cardwell v.
Greene, 152 F.3d 331, 339 (4th Cir.), cert. denied, 119 S. Ct. 587
(1998)); see also Correll v. Thompson, 63 F.3d 1279, 1293 n.11 (4th Cir.
1995) (rejecting petitioner's argument that habeas court's factual find-
ings were not entitled to presumption of correctness where court adopted
state's version verbatim).

                    6
able derivation of legal principles from the relevant Supreme Court
precedents, or if its decision rests upon an objectively unreasonable
application of established principles to new facts." Green v. French,
143 F.3d 865, 870 (4th Cir. 1998), cert. denied , 119 S. Ct. 844 (1999).

There is little dispute concerning the facts, detailed below, underly-
ing South Carolina's determination that Young's claims lacked merit;
our focus instead is on the state's application of the relevant Supreme
Court authorities to those facts. We are charged with deciding
whether the South Carolina courts resolved in a reasonable fashion
the questions of "pure law" presented here.

III.

A.

Young was represented at trial by James Robert Mann, a former
prosecutor of considerable experience who had been retained by
Young's family. Mann soon discovered that the prospects for his cli-
ent's acquittal seemed bleak. Following his arrest for Hepler's mur-
der, Young had given an oral statement to the police admitting: "I
shot him. I'm the one who shot him. I pulled the trigger. William Bell
shot him, too."

Mann examined the autopsy report, which revealed that Hepler had
been shot twice, once in the back and once behind the right ear. The
latter bullet exited to the right of Hepler's nose, resulting in nothing
more than soft-tissue damage. The wound to the back, however,
proved lethal; that bullet pierced Hepler's aorta, causing him to bleed
to death.

Mann interviewed Young a number of times concerning the cir-
cumstances surrounding Hepler's death. On each occasion, Young
related that he had fired the first, fatal shot into Hepler's back.3 There-
_________________________________________________________________
3 See J.A. 1216 (state post-conviction testimony of James R. Mann). At
the PCR hearing, Young's recollection of these interviews stood in stark
contrast to Mann's. Young testified that he was unaware whether he had
inflicted the mortal wound (or even whether the bullet from his weapon

                     7
after, according to Young, Bell seized the pistol and shot Hepler in
the head.

In South Carolina, murder is defined as "the killing of any person
with malice aforethought, either express or implied." S.C. Code Ann.
§ 16-3-10 (Law. Co-op. 1985). "Malice," in turn, is "the wrongful
intent to injure another and indicates a wicked or depraved spirit
intent on doing wrong." State v. Johnson, 352 S.E.2d 480, 481 (S.C.
1987) (citations omitted).

In light of the apparent facts and the applicable law, Mann decided
that the best course of action was to concentrate his efforts -- not on
Young's acquittal -- but on avoiding the imposition of the death pen-
alty. At the PCR hearing, Mann described his thinking:

          Q: What was your assessment of the strength of the state's
          case against your client?

          A: Well, I thought it was overwhelming. As I indicated
          earlier, my -- I construed my job would be to save his
          life.

J.A. 1219.

Toward his goal of saving Young's life, Mann decided to pursue
a strategy of being straightforward with the jury during the guilt
phase, attempting to thereby enhance his credibility and that of his cli-
ent. Mann hoped that this approach would pay dividends at the sen-
tencing phase, persuading the jury to accept his primary argument --
that Young's conduct, though reprehensible, was not so egregious as
_________________________________________________________________

had struck Hepler), and he steadfastly denied having told Mann anything
to the contrary. The PCR Court, however, concluded that Mann was a
truthful witness, while finding that Young's testimony lacked credence;
the court therefore adopted Mann's version of the events germaine to the
formulation of his trial strategy. Because the PCR Court's factual deter-
mination in this regard was not unreasonable, see 28 U.S.C.
§ 2254(d)(2), and has not been rebutted by clear and convincing evi-
dence, see § 2254(e)(1), we must accept Mann's testimony as true.

                    8
to merit a sentence of death. A key component of Mann's strategy
was to demonstrate to the jury that Young was not evil, and that he
was remorseful for the consequences of his actions. Mann therefore
thought it necessary that Young testify in his own defense, a decision
in which Young fully concurred.

Armed with his strategy of conciliation, Mann addressed the jury
at the commencement of trial:

          Mr. Foreman, ladies and gentlemen, this case is going to be
          different. You're going to find that the defense is just as
          interested in getting at the truth as the State is .. . . You're
          going to find in this case that this is a . . . situational devel-
          opment that resulted in the unfortunate death of Dennis
          Hepler. No planning. No malice aforethought . . . . The
          codefendant [sic] fired what is somewhat admittedly an
          intentional shot, intended to kill. But it will be our conten-
          tion that the shot fired by this defendant, admittedly the fatal
          shot, was very questionable in its intent for various reasons
          which you'll hear.

J.A. 666-67 (emphasis added). Later on, Mann returned to the ques-
tion of Young's intent:

          Now, when I use the language to you of a situational killing,
          we're talking about a situation where there was no malice
          aforethought . . . . The law requires him to plead not guilty.
          He's guilty. He acknowledges his guilt. Technically he's
          guilty. Morally he's guilty. Because in a situation like that,
          you're presumed to intend the consequences of your act.
          The hand of one tends to be hand of all . . . . The use of a
          deadly weapon causes an implication of malice just by the
          fact that it's a weapon. You don't have to say I'm mean and
          I've got malice in my heart . . . . [I]t's implied that you have
          malice if a gun was used. So, that element is supplied.

J.A. 670 (emphasis added). Mann then continued:

          But when we look at murder . . . we think of planning, mali-
          cious intent. The fellow that goes in and robs a 24-hour

                     9
         store, he attempts to do what he's doing. It's not forced on
         him by circumstances. It's not contributed to by other peo-
         ple. It's not contributed to by three boys drinking and wan-
         dering around engaged in minor degrees of devilness.

***

         We don't dispute the basic circumstances which the State
         found. We congratulate the law enforcement officers for
         doing a good job in that connection. It's just our position
         that this is not the type of case where we need to take
         another life in order for justice to be done.

J.A. 670-71.

Unfortunately, Mann's opening presentation contained two stark
misstatements of South Carolina law. To begin with, any defendant
accused of a crime may enter a valid plea of guilty and forgo trial;
the state statute permitting conviction by guilty plea admits of no
exception for capital murder. See S.C. Code Ann. § 17-23-80 (Law.
Co-op. 1985); see also S.C. Code § 16-3-20(A) ("A person who is
convicted of or pleads guilty to murder must be punished by death,
by imprisonment for life, or by a mandatory minimum term of impris-
onment for thirty years.") (West Supp. 1999) (emphasis added).

Secondly, Mann's suggestion that the element of malice could be
presumed from Young's use of a deadly weapon was directly contrary
to the rule announced nearly six years earlier in State v. Elmore, 308
S.E.2d 781 (S.C. 1983), overruled on other grounds by State v.
Torrence, 406 S.E.2d 315, 328 n.5 (S.C. 1991) (concurring opinion
of Justice Toal, joined by a majority of the court). In Elmore, the
Supreme Court of South Carolina abolished the state's long-standing
practice of instructing juries in murder cases that the use of a deadly
weapon mandated a presumption of malice. Id. at 784.4 After Elmore,
_________________________________________________________________
4 In Gilbert v. Moore, 134 F.3d 642, 647 (4th Cir.), cert. denied, 119
S. Ct. 103 (1998), we observed that the "presumed malice" instruction
unconstitutionally shifted the burden to the defendant with regard to an
essential element of the crime of murder.

                   10
a jury could be instructed only that malice "may" be implied from the
use of such a weapon. See id.

The state's case-in-chief proceeded rapidly through eleven wit-
nesses, just six of whom Mann chose to cross-examine at all, and
those but briefly. After the state rested, Mann called Young to the wit-
ness stand. Young described the encounter with Hepler as a chance
meeting, which degenerated into a confrontation when Bell grabbed
the necklace that Hepler wore and snatched it from his neck. As
Hepler started toward Bell, Young raised the pistol that he was carry-
ing and pointed it toward the principal. Bell then demanded Hepler's
money; Hepler produced his wallet, and tossed it near Bell's feet.
According to Young, the critical moment arrived as Bell attempted to
retrieve the wallet:

          A: Okay. So, he tossed the wallet towards Bell. Bell
          turned, he had to walk to get the wallet. So, as Bell, he
          turned to get the wallet, so I turned all my attention
          towards Bell, which I still had the gun aimed, you
          know. I was paying attention to Bell. Before I knew it,
          the guy had swung. So, I kind of stumbled back on the
          steps and I fell backwards, and the gun just went off
          . . . . So, my friend Bell came and got the gun out of
          my hand.

***

           I said, "John, let's get out of here, man." So, we started
          to run. John [Glenn] then asked me, he said,"Kevin,
          where's Bell at?" So we both stopped and turned
          around. We saw Bell aim the gun and fire the gun also.

          Q: Where was the man at that point?

          A: He was laying down.

          Q: All right. Could you see what part of him Bell fired at?

          A: He shot towards his head.

                    11
J.A. 798-99. After the prosecutor cross-examined Young, Mann sum-
moned John Glenn to the witness stand. Glenn, however, invoked his
Fifth Amendment privilege against self-incrimination and offered lit-
tle useful testimony. The defense then rested.

In his closing argument, Mann returned to the theme that had domi-
nated his opening statement. In essence, Mann admitted that Young
was technically guilty of murder, but that he never planned to kill
Hepler. Mann implored the jury to consider that the crime that Young
had committed was "not the type of murder that society is going to
determine should forfeit one's life."

B.

1.

A petitioner seeking to obtain relief from his conviction or sentence
on the ground that his counsel rendered ineffective assistance must
make two showings. First, he must demonstrate that counsel's perfor-
mance was indeed deficient, i.e., that his lawyer failed in some
respect to fulfill the role of adversary envisioned by the Sixth Amend-
ment. Strickland v. Washington, 466 U.S. 668, 687-88 (1984). Sec-
ond, it must be shown that the petitioner suffered prejudice
attributable to counsel's deficiencies, i.e., that "counsel's errors were
so serious as to deprive the defendant of a fair trial, a trial whose
result is reliable." Id.

Counsel's performance is evaluated with regard to whether it "fell
below an objective standard of reasonableness" under the circum-
stances. Id. at 688-90. The test is rigorous: "[A] court must indulge
a strong presumption that counsel's conduct falls within the wide
range of reasonable professional assistance; that is, the defendant
must overcome the presumption that, under the circumstances, the
challenged action might be considered sound trial strategy." Id. at 689
(citation and internal quotation marks omitted).

With respect to the prejudice requirement, the petitioner "must
show that there is a reasonable probability that, but for counsel's
unprofessional errors, the result of the proceeding would have been

                     12
different." Id. at 694. The level of certainty is something less than a
preponderance; it need not be proved that counsel's performance
more likely than not affected the outcome. Id. at 693. Instead, the
petitioner need only demonstrate "a probability sufficient to under-
mine confidence in the outcome." Id. at 694.

2.

The crux of Young's ineffective assistance claim is that Mann, dur-
ing his opening statement, abdicated his role as advocate for the
defense by conceding: (1) that Young was guilty of the charge of
murder, including the essential element of malice; and (2) that Young
fired the shot that killed Hepler. Young contends that, had Mann con-
tested the state's evidence tooth and nail, there was a reasonable prob-
ability that the jury would have convicted him of manslaughter
instead of murder.5

a.

i.

Our precedents plainly illustrate that counsel's concession of a cli-
ent's guilt does not automatically constitute deficient performance.
Rather, we must heed Strickland's admonition to consider the totality
of the circumstances confronting the lawyer in order to accurately
evaluate the reasonableness of the conduct at issue.

In Clozza v. Murray, 913 F.2d 1092 (4th Cir. 1990), a capital
habeas proceeding, we addressed the petitioner's claim that defense
counsel had rendered ineffective assistance at trial by making a num-
ber of remarks intended to put distance between counsel and the peti-
tioner, with the result that the jury may have perceived counsel to
have effectively conceded the petitioner's guilt. We acknowledged
that, under Strickland, a trial strategy designed to maintain counsel's
credibility with the jury could be reasonable, notwithstanding the pos-
sibility of short-term harm to the defendant. The lawyer in Clozza,
_________________________________________________________________
5 South Carolina defines manslaughter as "the unlawful killing of
another without malice." S.C. Code § 16-3-50 (West Supp. 1999).

                     13
faced with "overpowering" proof against his client, id. at 1101, was
left with the sole hope of convincing the jury to accept his character-
ization of the evidence and ignore those portions of the defendant's
trial testimony inconsistent with an intoxication defense. We observed
that the remarks at issue

          indicated to the jury that defense counsel understood the
          gravity of the crimes as well as their horrible nature. Had
          counsel attempted to pass the crimes off as anything other
          than the atrocities that they were, his credibility with the
          jury would most certainly become suspect. Thus, we con-
          clude that counsel's remarks were consistent with his trial
          strategy.

Id. at 1099.

Our subsequent decision in Bell v. Evatt, 72 F.3d 421 (4th Cir.
1995), makes the point more precisely. In that case, the petitioner's
lawyer, attempting to secure a guilty-but-mentally-ill verdict for his
client on charges of murder and kidnaping, explicitly told the jury
during his closing argument that his client was guilty of the latter. We
rejected the petitioner's claim that counsel had represented him inef-
fectively, noting that the evidence supporting the kidnaping charge
was "overwhelming," id. at 429, and that

        [i]t was important for the defense to retain some credibility
        so that the jury would be sympathetic to the defense wit-
        nesses testifying that Bell deserved mercy . . . .[T]he deci-
        sion to pursue a GBMI verdict was a strategic one that Bell
        and his trial counsel agreed to . . . . All indications lead us
        to conclude that the decision to concede his guilt was a
        rational one . . . . Id. at 428 (internal quotation marks omitted).6
_________________________________________________________________

6 See also United States v. Leifried, 732 F.2d 388, 390 (4th Cir. 1984)
(counsel not ineffective for admitting defendant's guilt of individual drug
offenses where evidence was overwhelming and concession's purpose
was to persuade the jury that defendant was innocent of operating a con-
tinuing criminal enterprise).

                    14
Clozza and Bell stand for the proposition that, on occasion, it is
best to risk losing the battle in the hope of winning the war. "There
is a distinction which can and must be drawn between a statement or
remark which amounts to a tactical retreat and one which has been
called a complete surrender." Clozza, 913 F.2d at 1099. As we there-
after recognized, "[s]ome remarks of complete concession may con-
stitute ineffective assistance of counsel, but tactical retreats may be
reasonable and necessary within the context of the entire trial, particu-
larly when there is overwhelming evidence of the defendant's guilt."
Bell, 72 F.3d at 429.

In Clozza, it was necessary for counsel to retreat from being identi-
fied too closely with the cause of his client, if the latter were to stand
any chance of benefiting from the former's credibility. In Bell, it was
necessary for counsel to retreat from pursuing acquittal on the charge
of kidnaping, in order to increase the likelihood that the jury would
return a verdict of something less than unequivocal guilt of murder.
And, in the case now before us, it was necessary for counsel to retreat
from an unlikely acquittal of a patently guilty client, so that he might
attain the more realistic goal of saving the client's life.

That was, at least, the reasoning of the PCR Court, which found
that, in the face of "an overwhelmingly strong case" against Young,7

        counsel felt that the best way to save [Young's] life was if
        he gave the jury the appearance that he was willing for the
        truth to come out concerning the murder and was remorseful
        for his role in it . . . . Obviously, counsel's concession is
        consistent with the overall strategy of conceding that
        [Young] was technically guilty of murder but did not
        deserve the death penalty.
_________________________________________________________________

7 In addition to Young's confession, detailed supra at 7, witnesses
placed Young in the vicinity of the school near the time of the shooting,
the murder weapon had been hidden just outside the front door of
Young's residence, and Young had told his mother that investigators
were accusing him of a "shooting at the school," when the officers had
not yet revealed the purpose of their visit to the family's home.

                     15
J.A. 1738-39. The court concluded that "counsel's strategic decision
-- made only after investigation and with [Young's] express approval8
-- was reasonable." J.A. 1726.

With regard to the Sixth Amendment's requirement that trial coun-
sel render competent assistance, the PCR Court's interpretation of the
applicable Supreme Court precedents is largely in accord with our
own, as evidenced by the similarities in circumstances, analysis, and
result between this case on one hand, and Clozza and Bell on the
other. Insofar as one could argue, however, that the PCR Court's deci-
sion is an extension of Strickland and its progeny beyond the limits
of what we have previously sanctioned, it nevertheless does not repre-
sent an unreasonable application of clearly established federal law.
Consequently, paying strict heed to the standard of review set forth
in § 2254(d)(1), we must uphold the PCR Court's conclusion that
Mann's concession of Young's guilt did not constitute deficient
performance.9
_________________________________________________________________
8 At the PCR hearing, Young denied having discussed with Mann any
trial strategy. As we observed supra in note 3, however, we are bound
to accept the PCR Court's contrary finding. Nonetheless, Young points
out that Mann's own testimony acknowledged that they discussed the
decision to "concede guilt" only to the extent that Mann promised Young
that his arguments to the jury would be crafted to Young's anticipated
testimony. Young's testimony, of course, established that he was guilty
of murder. See supra at 12. Hence, the PCR Court's finding of consent
has not been rebutted by clear and convincing evidence, and is not unrea-
sonable.
9 It is of little moment that Mann also conceded the presence of malice.
As we noted supra at 9, malice is an essential element of the crime of
murder in South Carolina. By conceding Young's guilt of murder, Mann
necessarily conceded that Young acted with malice aforethought. In the
event that the jury might have ascribed unintended meaning to counsel's
concession, i.e., viewed Young as a malicious person within the lay defi-
nition of the term, Mann effectively negated that possibility by portray-
ing his client in a positive light during the balance of his opening.
Further, to the extent that the prosecution's burden of proof was in dan-
ger of being ameliorated as the result of Mann's misstatements concern-
ing implied malice, that danger was avoided as the result of the trial
judge giving a proper malice instruction prior to the jury commencing its
deliberations.

                   16
ii.

We likewise sustain the PCR Court's ruling that Mann acted rea-
sonably in admitting that Young had fired the fatal shot, even though
the state's evidence ultimately proved inconclusive on this point.
Given the defense theory that Young had more or less accidentally
discharged the pistol, Mann needed to associate Young's actions with
the shot to Hepler's back, rather than the execution-style coup de grce
administered afterward. The basis for Mann's argument was, of
course, what Young had repeatedly told him during their interviews,
which was later confirmed by Young's trial testimony that Bell had
fired toward Hepler's head.

Moreover, putting the state to its proof regarding who fired which
shot would have served little purpose, inasmuch as Young's convic-
tion did not rest on his having actually inflicted the fatal wound. The
trial court instructed the jury consistently with South Carolina's "hand
of one, hand of all" doctrine: "[W]hen two or more persons aid,
encourage, and abet each other in the commission of a crime, all
being present, all are principals and equally guilty." State v. Hicks,
185 S.E.2d 746, 748 (S.C. 1971) (citation omitted). 10 The jury was not
_________________________________________________________________
We close our discussion of this section by noting finally Young's
remaining colorable claims of deficient performance, specifically that:
(1) during the hearing on the admissibility of Young's confession, Mann
failed to call a witness that would have corroborated Young's testimony
that he was intoxicated; (2) Mann engaged in little meaningful cross-
examination of the state's witnesses; and (3) Mann's closing argument
compounded the errors that he purportedly made during his opening
statement, and was otherwise ineffective. We have fully considered the
PCR Court's disposition of all of these claims, and we conclude that no
relief is warranted under § 2254(d)(1).

10 In State v. Chavis, 290 S.E.2d 412 (S.C. 1982), the Supreme Court
of South Carolina stated:

          When several people pursue a common design to commit an
          unlawful act and each takes the part agreed upon or assigned to
          him in an effort to insure the success of the common undertak-
          ing, the act of one is the act of all and all are presumed to be
          present and guilty.

                    17
instructed that, to convict Young, it had to first rule out Bell as the
deliverer of the mortal wound.11 In essence, then, Young had much to
gain and little to lose from Mann's "concession."

b.

Even were we persuaded that the PCR Court unreasonably applied
clearly established federal law in concluding that Mann's trial perfor-
mance was adequate, we would still be constrained to deny relief in
this case because we can find no fault with the PCR Court's alterna-
tive holding that Young suffered no prejudice as the result of Mann's
allegedly defective representation. Put simply, Young's own state-
ments admitted all of the facts required for a conviction, and those
statements were unaffected by the performance of his lawyer.

Young's statements were introduced through two sources: (1) the
arresting officer; and (2) Young himself. At trial, the officer testified
that the following exchange took place between himself and Young
after the arrest:

          [Officer]: [H]e said that he and John Glenn and William
          Bell, Jr. were together on the night of Wednesday, August
          31st; he says that they all walked around to the West Frank-
_________________________________________________________________
Id. at 412-13 (citation and internal quotation marks omitted). Young con-
tends that the language in Chavis referring to a common design or under-
taking engrafted a premeditation requirement onto the "hand of one"
doctrine, an ingredient that he asserts is missing from the relatively spon-
taneous acts at issue here. We disagree with Young's premise. We read
Chavis to simply stand for the notion that, where a criminal act is in fact
perpetrated as the result of a deliberate plan or scheme, the "presence"
requirement of Hicks may be foregone and liability as a principal
imposed on those conspirators absent during the actual execution of the
crime.

11 Indeed, prior to Young's trial, Bell was convicted of capital murder
arising out of the same incident, notwithstanding that the evidence in that
proceeding indicated that Young had fired the shot that killed Hepler.
The trial judge in that case also gave the "hand of one" instruction. See
State v. Bell, 406 S.E.2d 165, 169-70 (S.C. 1991).

                     18
            lin Street School and they saw a car parked outside and they
            went through the car. At that time Kevin Young said,"I shot
            him. I'm the one who shot him. I pulled the trigger. William
            Bell shot him too."

            At that time I asked, "Why did you shoot him?"

            And Kevin Young replied, "I don't know, man. I just shot
            him. Bell shot him, too."

J.A. 774.

Between the statement to the officer and Young's in-court testi-
mony (summarized supra at 11-12), Young admitted that: (1) he had
fired a shot against Hepler and hit him in the back; and (2) he shot
Hepler during the course of an armed robbery in which he was an
active and willing participant. Young's own testimony therefore
established that he shot Hepler while intentionally and wrongfully
holding the principal at bay so that Bell could rob him.12

Thus, from Young's undisputed statements alone, there was direct
_________________________________________________________________
12 The respondents, via the unnecessary vehicle of cross-appeal, assert
that the district court's judgment with respect to Young's ineffective
assistance claim should be affirmed on the alternative ground of proce-
dural default. The respondents argued below that Whetsell v. State, 277
S.E.2d 891 (S.C. 1981), and related authorities barred federal collateral
review of state convictions where the petitioner had admitted guilt at
trial. The Supreme Court of South Carolina has since rejected that view
of Whetsell. See Johnson v. Catoe, 520 S.E.2d 617 (S.C. 1999).

Undaunted, the respondents now maintain that federal merits review
is foreclosed because Young's state petition for certiorari from the PCR
Court's denial of relief did not, within its broad allegations setting forth
the gist of the ineffective assistance claims, specifically argue that the
lower court's invocation of Whetsell was in error. However, when the
state filed its return to the petition listing the procedural bar ruling as an
additional sustaining ground, Young submitted a reply in opposition. The
district court ruled that, under the circumstances, Young's claim of inef-
fective assistance was properly exhausted before the state courts. We
agree.

                      19
evidence that Young killed the victim in the course of an armed rob-
bery -- an "aggravating circumstance" justifying the death penalty
under South Carolina law. We are convinced that there was no rea-
sonable probability that the jury in this case would have returned a
verdict of manslaughter absent the purported errors of counsel.

We decline Young's invitation to presume prejudice from his coun-
sel's trial performance. In an extraordinary situation, a petitioner may
be relieved of making a specific showing of prejudice in support of
his ineffective assistance claim. That approach, however, is appropri-
ately limited to those rare cases where the petitioner has been denied
counsel at a critical stage of the court proceedings, or where counsel
"entirely fails to subject the prosecution's case to meaningful adver-
sarial testing[.]" United States v. Cronic, 466 U.S. 648, 658-60 & n.25
(1984). Young was in no way denied counsel, and the latter situation
is not present here.

IV.

Young also contends that the resentencing court erred in refusing
to instruct the jury that, if the jury sentenced him to life imprisonment
in lieu of imposing a sentence of death, Young would not be parole
eligible for thirty years. In this regard, Young argues: (1) that his pro-
posed instruction was mandated by Simmons v. South Carolina, 512
U.S. 154 (1994); and (2) that the absence of such an instruction vio-
lated due process, inasmuch as several of the jurors expressed confu-
sion during voir dire about the meaning of "life imprisonment."

Young's first argument -- that his proposed instruction was man-
dated by Simmons -- is grounded in the Eighth and Fourteenth
Amendments. The Eighth Amendment, by incorporation through the
Fourteenth, prohibits the states from limiting the sentencer's consider-
ation of any relevant fact that might cause it to decline to impose the
death penalty. Payne v. Tennessee, 501 U.S. 808, 824 (1991) (citation
omitted). More particularly, in Simmons, the Supreme Court held that
the Due Process Clause of the Fourteenth Amendment requires a sen-
tencer to be informed as to the probable duration of a "life" sentence
before it may decide on the alternative of death based on the defen-
dant's future dangerousness.

                     20
Simmons stands for the proposition that"where the State seeks to
show that the defendant will be a future danger to society, the presen-
tation of the fact that the defendant will never be paroled and released
into the general public will often be the only way in which a violent
criminal can successfully meet the State's case." Roach v. Angelone,
176 F.3d 210, 220 (4th Cir. 1999). Because due process requires that
a criminal defendant "be allowed to meet the State's case against him,
. . . where the defendant is truly ineligible for parole, the Due Process
Clause entitles the defendant to inform the jury of that fact." Id. at
219-20.

We recently rejected the application of Simmons where the defen-
dant would be parole eligible, however, noting that,"In a State in
which parole is available, the Constitution does not require (or pre-
clude) jury consideration of that fact." Roach, 176 F.3d at 220 (quot-
ing Simmons, 512 U.S. at 176). In evaluating Young's claim of error,
the Supreme Court of South Carolina similarly noted that it is up to
the states to determine which sentencing considerations are "relevant"
for Eighth Amendment purposes. Young II at 87 (citing California v.
Ramos, 463 U.S. 992, 1001 (1983)). The court then reaffirmed its rul-
ings in previous cases that a defendant's eligibility for parole was not
a relevant factor that a jury ought to consider, holding that "Simmons
is inapposite as it involves a defendant's ineligibility for parole and
not, as here, information that the defendant would one day be released
from prison." Young II at 87 n.6.

We agree with Young that the State did, in fact, refer to Young's
future dangerousness at the resentencing phase (although the State did
so without specifically relying upon his future dangerousness as a
basis for seeking the death penalty),13 and that these references were
sufficient to place Young's future dangerousness at issue. Nonethe-
less, because there is no dispute that Young would have been parole
eligible in thirty years, we do not believe that the Supreme Court of
South Carolina's conclusion was unreasonable or that Young's claim
entitles him to habeas relief.
_________________________________________________________________
13 The Supreme Court of South Carolina noted that "[e]vidence was
presented concerning Young's character and his prior criminal record."
Young II, 459 S.E.2d at 87 n.4.

                     21
Young's second argument -- that juror confusion necessitated his
proposed instruction -- also fails under the facts present here. When
asked on voir dire about the likely duration of a life sentence, one
juror responded that the defendant would serve "about twenty years."
A second juror answered that a person so sentenced would not neces-
sarily spend the rest of his life in prison. All but two of the remaining
jurors also expressed an opinion on the matter; each believed that a
life sentence foreclosed the possibility of parole.

Although the district court subsequently refused Young's request
to inform the jury of the thirty-year minimum, the court did instruct
the jury that "the terms `life imprisonment' and `death sentence'
should be understood in their ordinary and plain meaning." J.A. 1929.
In other words, the district court -- by instructing the jury that life
imprisonment means "life imprisonment" -- effectively gave Young
more than he asked for, and any uncertainty on the part of the jury
in this regard should have been obviated by the court's instruction.
Juries are presumed to follow the court's instructions, see United
States v. Francisco, 35 F.3d 116, 120 (4th Cir. 1994), and we do not
believe that the Supreme Court of South Carolina's rejection of this
claim was unreasonable. Consequently, Young's petition for habeas
relief on this basis fails.

V.

Upon reviewing the parties' briefs and the arguments of counsel,
we cannot say that the Supreme Court of South Carolina unreasonably
applied clearly established federal law as determined by the Supreme
Court of the United States. Hence, § 2254(d)(1) admits of no ground
upon which relief may be granted Young.

Based on the foregoing, we conclude that Young is not entitled to
a writ of habeas corpus. The judgment of the district court is therefore
affirmed.

AFFIRMED

                     22